Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of an imprint method comprising arranging an imprint material in a form of droplets on a shot region of a substrate, wherein in the arranging, in each of a plurality of local regions located in a radial direction from the central portion of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to a direction orthogonal to the radial direction and with a plurality of droplets of the imprint material present thereon is smaller than a directional drop density of the imprint material on a line parallel to the radial direction and with a plurality of droplets of the imprint material present thereon.

The closest prior art is Resnik (US-20110171340), which teaches an imprint method comprising arranging an imprint material in a form of droplets on a shot region of a substrate. However, Resnik does not teach wherein in the arranging, in each of a plurality of local regions located in a radial direction from the central portion of the shot region, the imprint material is arranged such that a directional drop density of the imprint material on a line parallel to a direction orthogonal to the radial direction and with a plurality of droplets of the imprint material present thereon is smaller than a directional 

While one of ordinary skill in the art could attempt to use Yamashita (US-20150014876) to modify Resnick and teach the missing limitations, this combination would not properly teach all of the limitations. Yamashita teaches the directional drop density of the imprint material on a line parallel to a direction orthogonal to the radial direction and with a plurality of droplets of the imprint material present thereon is larger than a directional drop density of the imprint material on a line parallel to the radial direction and with a plurality of droplets of the imprint material present thereon (Emphasis added), as is shown by the applicant arguments/remarks filed 09/25/2021 on page 7, and furthermore the combination of Resnik  with Yamashita would not have been obvious to one of ordinary skill in the art to combine and then teach all of the missing limitations, as shown by the applicant arguments/remarks on pages 6-8. Since there is no better combination or teaching in the art, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748